MAIER, District Judge,
dissenting, with whom RAPER, C. J., joins.
The majority opinion has fairly stated the facts, and further reference will be made to the factual background in this case only for the purpose of adding emphasis to those points deemed relevant.
My disagreement with the position of the majority opinion becomes most apparent in a consideration of the last sentence of the majority opinion which states:
“In this regard, ¶ 46 of the State Committee’s August 8, 1974, Decision and Order, or any similar communication from the State Committee to the County Committee, may be viewed, at most, as a recom*19mendation under § 21-5-108(a)(vi), supra, to the County Committee, to be accepted or rejected according to the County Committee’s good judgment and, if accepted, to be implemented by authority of the reorganization or boundary-board statutes.” [Emphasis supplied]
By the last-quoted portion of the majority opinion, the majority have resolved issue No. I set out in the majority opinion, which issue is stated to be:
“Did the State Committee act in conformity with law when it directed the County Committee to equalize the school districts under the State Committee’s ¶ 46 of the State Committee’s Order of August 8, 1974 . . . ?”
If that in fact be the issue before this court, and it be so determined, then I cannot arrive at any other conclusion except that this court is permitting an appeal in 1979 of a December 9, 1974 District Court Order which approved and confirmed the school organization plan for Big Horn County as provided for in the State Committee’s Decisions and Orders of November 2, 1973 and August 8, 1974. The District Court’s Order in 1974 dismissed with prejudice the two pending Petitions for Review of the August 8,1974 Decision and Order of the State Committee, upon stipulation of the parties to those pending civil actions, of all issues involved. It was this August, 1974 Decision and Order of the State Committee, in ¶ 46 thereof, which directed and ordered the County Committee to meet on an annual basis in order to equalize the assessed valuation per pupil ADM.
Subparagraph (g) of § 112 of Chapter 111, Session Laws of Wyoming, 1969, which was in force in 1973 and 1974, and still remains in force in the same words, provided:
. . The order providing for establishment of the unified district shall become effective and binding ten (10) days after it is so filed.”
When the County Committee has subsequently carried out the mandate of the August 1974 Decision and Order, in its 1977 action of equalizing the assessed valuation per pupil ADM, and this is now attacked, I cannot escape the conclusion that this court is permitting an appeal from a 1974 Decision and Order which became final at least four years ago or more, both by statute as quoted above and by the rules of timely appeal to this court.
I will only say in conclusion that it is my feeling that the reorganization process was completed by the August 1974 Decision and Order of the State Committee. This Order became final and binding after two Petitions for Review were filed in the Big Horn County District Court and then later dismissed with prejudice, based on stipulation of the parties of all issues involved. Even if that Judgment of the District Court entered in 1974 was erroneous, how can we permit it to be collaterally attacked, or in effect permit an appeal to be taken from it approximately four years later, and then construe it and hold that a provision of that Order was not in fact a direction but only a recommendation which is simply judicial construction of an order not now before us?
RAPER, Chief Justice,
dissenting, with whom MAIER, D. J., joins.
While I agree with the concept of the integrity of court judgments expressed by Judge Maier in his dissent and have accordingly joined with him, I am convinced there are further grounds to affirm the district court, so therefore file this separate dissent.
There is sound reason as well as statutory authority for the county committee to operate in a continuing role from year to year, to equalize the assessed valuation per pupil ADM. When the district court in 1974 approved the plan on the reorganization of school districts in Big Horn County, it approved a plan which was ongoing, lending it a flexibility that appears most desireable. Districts within a county because of population shifts and fluctuating land valuations, cannot nor should they become rigidly fixed entities. It was a wise provision of the plan that the boundaries be adjusted from time to time to meet changing needs and allow perfection of the basic reorganization, as required. I consider that to be “further organization” within the scope of § 21-5-130, W.S.1977. The most compelling theme *20in school district organization mandated by the legislature is equalization of assessed valuation which is synonymous with “equalized educational opportunity”. §§ 21-5-102 and 21-5-105, W.S.1977. Only money makes the latter possible.
It is impractical to remand the matter to the county committee to undertake a complete reorganization, when there has been no showing made that the criteria prescribed by § 21-5-105, supra, is in any respect lacking, after the 1977 equalization undertaken by the county committee. It was decided in 1974 that the other criteria had in fact been met and that part of the reorganization is still intact and settled.
While the majority offers the alternative of complete reorganization procedures by the county committee or action by the district boundary board it appears to me that the county committee must cling to its function. The county committee was legislatively designed to deal with matters of education as it relates to school district organization. It is noticed that there is not a single member from the field of education on the district boundary board, § 21-6-101, W.S.1977, now that the office of county superintendent of schools has been abolished by §§ 21-8-101-102. An anomaly is created by the majority decision in that even if the matter of boundary changes for purposes of equalization is submitted to the district boundary board, any proposal it may have must be submitted for approval to the same state committee that has already approved the plan now before the court and which it, through the Attorney General, is struggling to have sustained! §§ 21-6-105 and 21-6-107, W.S.1977. If the boundary board would have no proposal for change, then it is back with the county committee to go through the rigamarole of full blown reorganization procedures, even though not necessary. Statutes ought be construed in a reasonable manner. In re Homer, Wyo.1968, 436 P.2d 956.
It is my conclusion that the legislature intended to and has placed in the hands of the county committee the responsibility for school district organization. The county committee has here assumed that obligation with the approval of the state committee. Continuing update has been provided as part of the plan, a concept I see nowhere prohibited. It is fundamental that statutes be construed in the light of the objects and purposes to be accomplished. Wyoming State Treasurer v. City of Casper, Wyo. 1976, 551 P.2d 687. This Court in Board of Trustees of School District No. 3, In County of Natrona v. District Boundary Board of Natrona County, Wyo.1971, 489 P.2d 413, 415, has said that § 21-6-107, supra, means that efforts of the county committee for the organization of school districts must have precedence over proposals of the district boundary board on matters of school district organization.
It would appear that the majority view means that legislature ought to better define the functions of the county committee and the district boundary board, if the latter has any usefulness or is only vestigial, on the matter of continuing organization, unless it, too, is satisfied with a splintering of accountability in school district organization matters.
I would have affirmed the district court.